—In a proceeding for an intermediate accounting, the objectant appeals from an order of the Surrogate’s Court, Queens County (Nahman, S.), dated November 6, 1998, which denied his motion to set aside the Referee’s report, dated September 2, 1998.
Ordered that the order is affirmed, with costs.
It is well settled that where questions of fact are submitted to a Referee, it is the function of the Referee to determine the issues presented, and to resolve conflicting testimony and matters of credibility. Generally, courts will not disturb the findings of a Referee to the extent that the record substantiates the findings, and they may reject findings not supported by the record (see, Matter of Holy Spirit Assn. for Unification of World Christianity v Tax Commn., 81 AD2d 64, 71, revd on other grounds 55 NY2d 512).
Contrary to the objectant’s contentions, the findings of the Referee are fully supported by the record and there is no basis to disturb the order of the Surrogate’s Court.
The objectant’s remaining contention is without merit. Bracken, J. P., Joy, Friedmann and Schmidt, JJ., concur.